Order, Supreme Court, New York County (Karla Moskowitz, J.), entered October 8, 2003, which granted plaintiffs motion for partial summary judgment on liability on the first cause of *325action as against defendant Religious Zionists of America (RZA), unanimously affirmed, without costs.
The renting agency agreement—interpreted, as it must be, in accordance with its plain and unambiguous meaning (Lopez v Fernandito’s Antique, 305 AD2d 218, 219 [2003])—clearly limited plaintiffs commission, payable over a 24-month schedule, to a maximum rental of 20 years, notwithstanding a 49-year lease that landlord RZA and the tenant subsequently negotiated on their own. Plaintiff was entitled to payment so long as the tenant was not in default under the lease. But there was no requirement in the agreement that the commission for the entire 20-year period be paid in full within 24 months after commencement of the tenancy. Concur—Nardelli, J.P., Ellerin, Williams, Lerner and Catterson, JJ.